UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04997 Exact name of registrant as specified in charter: Delaware Group® Equity Funds V Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Small Cap Core Fund February 28, 2011 Number of Shares Value Common Stock – 97.73% Basic Materials – 5.37% †Castle (A.M.) $ †*Coeur d'Alene Mines †Ferro †Kapstone Paper & Packaging *Rock-Tenn Class A †Rockwood Holdings Schulman (A.) Silgan Holdings Business Services – 5.77% †*AMN Healthcare Services †*CRA International †Kforce Lincoln Educational Services *McGrath RentCorp †TeleTech Holdings †*Tetra Tech †*Titan Machinery U.S. Ecology United Stationers Capital Goods – 12.15% *AAON *Acuity Brands Applied Industrial Technologies *Barnes Group †Chart Industries †Columbus McKinnon *Cooper Tire & Rubber Ducommun *ESCO Technologies †Esterline Technologies †Gibraltar Industries *Granite Construction †Kadant Koppers Holdings *Lufkin Industries †*MYR Group/Delaware †Rofin-Sinar Technologies †*Tenneco *Tutor Perini Communication Services – 2.84% *Alaska Communications Systems Group Atlantic Tele-Network †InterXion Holding †IPG Photonics NTELOS Holdings †RigNet Consumer Discretionary – 6.41% Big 5 Sporting Goods †*Citi Trends †*DSW Class A †*G-III Apparel Group †*Iconix Brand Group *Jones Apparel Group †*Jos. A. Bank Clothiers †*Perry Ellis International †*Steven Madden †*ULTA Salon Cosmetics & Fragrance Consumer Services – 4.45% †AFC Enterprises †Alaska Air Group †*Bally Technologies †*Buffalo Wild Wings †CEC Entertainment †*Jack in the Box †*Shuffle Master Consumer Staples – 3.11% Casey's General Stores †*Fresh Market J&J Snack Foods †Prestige Brands Holdings †Susser Holdings Energy – 6.94% *Berry Petroleum Class A †*Bristow Group †*Carrizo Oil & Gas †*Complete Production Services †*Key Energy Group †Pioneer Drilling †*Rosetta Resources †*Swift Energy Financials – 12.38% Alterra Capital Holdings American Equity Investment Life Holding Amtrust Financial Services Apollo Investment Boston Private Financial Holdings Cardinal Financial City Holding Delphi Financial Group Class A Dime Community Bancshares Flushing Financial GFI Group @Harleysville Group @Independent Bank (MA) Park National †Piper Jaffray †ProAssurance Prosperity Bancshares Provident Financial Services †Texas Capital Bancshares Trustmark Webster Financial Healthcare – 10.32% †Acorda Therapeutics †*Air Methods †Align Technology †*Alkermes †Catalyst Health Solutions †*Celera †*Conmed †CryoLife †Haemonetics †ICON ADR †Inspire Pharmaceuticals †Merit Medical Systems †Onyx Pharmaceuticals †*PharMerica †*Quidel †*Regeneron Pharmaceuticals †*SonoSite †Sun Healthcare Group *West Pharmaceutical Services Media – 1.11% †*Carmike Cinemas *Cinemark Holdings National CineMedia Real Estate – 5.64% *BioMed Realty Trust *Dupont Fabros Technology *EastGroup Properties *Entertainment Properties Trust *Home Properties Sabra Healthcare REIT *Sovran Self Storage *Tanger Factory Outlet Centers Technology – 18.54% †*Amkor Technology *Anixter International †*Applied Micro Circuits †*Arris Group †FARO Technologies †IXYS †*j2 Global Communications †*JDA Software Group †Keyw Holding †Knology †Lawson Software †*Liquidity Services †*LogMeIn †Netgear NIC Plantronics †Progress Software *Quality Systems †QuinStreet †*Rackspace Hosting †Radiant Systems †*SAVVIS †Semtech †SolarWinds †SS&C Technologies Holdings †*Synaptics †*ValueClick †*ViaSat †*Vocus Transportation – 0.92% †*HUB Group Class A Utilities – 1.78% *Cleco Northwestern *UIL Holdings *UNTIL Total Common Stock (cost $58,768,028) Principal Amount Short-Term Investment – 2.39% ≠Discount Note – 2.39% Federal Home Loan Bank 0.07% 3/1/11 Total Short-Term Investment (cost $1,930,004) Total Value of Securities Before Securities Lending Collateral – 100.12% (cost $60,698,032) Number of Shares Securities Lending Collateral** – 24.73% Investment Companies BNY Mellon SL DBT II Liquidating Fund Delaware Investments Collateral Fund No.1 @†Mellon GSL Reinvestment Trust II 0 Total Securities Lending Collateral (cost $20,172,594) Total Value of Securities – 124.85% (cost $80,870,626) © Obligation to Return Securities Lending Collateral** – (24.98%) ) Receivables and Other Assets Net of Liabilities (See Notes) – 0.13% Net Assets Applicable to 6,409,725 Shares Outstanding – 100.00% $ *Fully or partially on loan. †Non income producing security. ≠The rate shown is the effective yield at the time of purchase. **See Note 3 in "Notes." @Illiquid security. At February 28, 2011, the aggregate amount of illiquid securities was $872,053, which represented 1.08% of the Fund’s net assets. See Note 4 in "Notes." ©Includes $19,664,334 of securities loaned. Summary of Abbreviations: ADR – American Depositary Receipts REIT – Real Estate Investment Trust Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Equity Funds V - Delaware Small Cap Core Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and the ask prices will be used. U.S. government and agency securities are valued at the mean between the bid and ask prices. Short-term debt securities are valued at market value. Investment company securities are valued at net asset value per share. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities generally as of 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (November 30, 2007 – November 30, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Distributions received from investments in Real Estate Investment Trusts (REITs) are recorded as dividend income on the ex-dividend date, subject to reclassification upon notice of the character of such distributions by the issuer. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. The Fund may distribute income dividends and capital gains more frequently, if necessary for tax purposes. Dividends and distributions, if any, are recorded on ex-dividend date. 2. Investments At February 28, 2011, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At February 28, 2011, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at November 30, 2010, capital loss carryforwards of $21,078,487 may be carried forward and applied against future capital gains. Such capital loss carryforwards will expire as follows: $11,444,334 expires in 2016 and $9,634,153 expires in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund's investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing)
